DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This is a corrected Notice Allowance to correct the claim amendments to reflect that these claims are drawn to a composition and not methods. This Office Action is in response to Applicants amendments and remarks filed 6/9/22.Claims 1-4, 6-11, 13, 15, 17-18, 20-26, and 28-30 are pending and examined. The considered
Rejections Withdrawn
3. The rejection of claims 1-30 under 35 U.S.C. § 112 as failing to comply with the written description requirement is withdrawn because of Applicants claim amendments.
4. Applicants filing Terminal Disclaimers for US Patent Nos. 11,319,359, 11,359,022, 11,230,588, 11,117,948, 11,096,988, 11,117,949, and 11,117,950 obviate the double patenting rejections of record. Obviousness double patenting rejection over 16/493,750 and 17/275646 are withdrawn because the Applications were later filed. See MPEP $ 804(I)(B)(1)(b)(i).
EXAMINER'S AMENDMENT
5. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen D. Frausto on 7/12/22
The application has been amended as follows: 
In the claims
	6. Please amend claims 11 and 25.

11. The purified homodimer of claim 1, wherein the Fc domain is an Fc domain of IgG4 or is a variant IgG4 Fc domain containing a S228P mutation.

25. The purified homodimer of claim 17, wherein the Fc domain is an Fc domain of IgG4 or is a variant IgG4 Fc domain containing a S228P mutation.

Conclusion
	8. Claims 1-4, 6-11, 13, 15, 17-18, 20-26, and 28-30 are allowed.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892. The examiner can normally be reached M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645           

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645